By the Court.

Stephens, L,
delivering the opinion.
1. This court has frequently ruled that penal statutes do not include slaves unless slaves are named. Any other rule applied to our statutes, will lead to inextricable difficulty. As in this case, it leads to the conclusion that costs may be awarded against a slave, not against his master but against the slave — a conclusion not very consistent with reason when we consider the inability of a slave to pay costs — an inability which is not accidental or contingent, but grows out of his status. '
*4652. “We think too it is an abuse of the direction given by this Act, to award costs against an accused person in a case, .as in this instance the record expressly shows, when there is no evidence against him. If this is not an abuse of the discretion what can be ?
Judgment reversed.